Citation Nr: 0516067	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right eye 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for left knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1944 to 
November 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right eye disability was most 
recently denied by an unappealed rating decision dated in 
August 1973.

2.  Evidence received subsequent to the August 1973 rating 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim.

3.  The medical evidence of record does not show diabetes 
mellitus until many years after service discharge; and there 
is no evidence that diabetes mellitus is causally linked to 
service.

4.  The medical evidence of record does not show left knee 
disability until many years after service discharge; and 
there is no evidence that left knee disability, including 
arthritis, is causally linked to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right eye disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Left knee disability was not incurred in or aggravated by 
active military duty nor may arthritis of the knee be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent letters to the veteran in May 2002, November 
2002, and July 2004, in which he was informed of the 
requirements needed to establish entitlement to service 
connection and to reopen a final VA decision.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records if he 
provided relevant information about the records.  No 
additional private evidence was subsequently received from 
the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim.  Consequently, the Board finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2003).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  

With respect to the issues of entitlement to service 
connection for diabetes mellitus and left knee disability, 
the Board would note that the veteran has not been 
provided a VA examination in order to determine whether he 
has diabetes mellitus and/or a left knee disability 
related to his military service.  Nevertheless, none is 
required in this case.  Such development is to be 
considered necessary only if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but, unlike this case, 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a preexisting injury or disease will be 
considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 
(2004).

New and Material Evidence Claim

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented, will be evaluated in the context of 
the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2004).  Because the 
veteran filed his request to reopen his claim in May 2002, 
the current version of the law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

Factual background

The issue of entitlement to service connection for right eye 
disability was originally denied by an unappealed rating 
decision in February 1950 because eye disability was noted at 
service entrance and there was no evidence during service of 
aggravation.  A claim to reopen for service connection for 
right eye disability was denied by an unappealed rating 
decision in August 1973 because there was no new and material 
evidence relating the veteran's right eye disability to 
service.  

The "old" evidence

Evidence on file at the time of the August 1973 rating 
decision included the veteran's service medical records, a 
November 1949 private physician's statement, an August 
1973 lay statement, and statements by the veteran.  

The veteran's service medical records show that he had 
defective vision in the right eye prior to service due to 
corneal opacity, with right eye vision noted to be 
"20/0."  The veteran qualified for limited service 
because of defective vision.  Right eye vision in late 
1944 was reported to be 20/100; vision was 20/200 in the 
right eye in May 1946 due to a non-progressive corneal 
opacity.  Visual acuity was 10/400 in the right eye in 
January 1947.  It was noted that the veteran had been 
struck with a fishbone in the right eye at age 12, which 
was followed by acute illness and a corneal scar 
unchanging since then with a profile of E-3.  Vision in 
the right eye was 20/200 on discharge examination in 
November 1947.  

According to the November 1949 private physician's 
statement, the veteran was essentially blind in his right 
eye.  

Thereafter, an August 1973 statement from W.O., stated 
that the veteran wore a patch over one eye many years ago, 
but W.O. could not remember what had been wrong with the 
eye.

The additional evidence

Evidence received since August 1973 consists of VA 
treatment records dated from May 2001 to November 2004, a 
lay statement received in May 2002, and statements by and 
on behalf of the veteran.  

VA treatment records from May 2001 to November 2004 noted 
continued right eye disability, including diabetic 
retinopathy, optic atrophy, pseudophakia, conjunctivitis, 
and iritis.

According to the lay statement from J.G., he remembered 
the veteran wearing an eye patch in service.

Analysis 

The issue of entitlement to service connection for right eye 
disability was denied by an unappealed rating decision in 
August 1973 because the evidence did not show aggravation of 
the veteran's preexisting right eye disability in service.

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence that relates to 
a previously unsubstantiated fact necessary to substantiate 
the claim in order to reopen the claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996).


The pertinent medical evidence received by VA since August 
1973 continues to show that the veteran has right eye 
disability.  However, these records do not demonstrate that 
the veteran's right eye disability was aggravated by his 
military service.  Accordingly, this evidence is merely 
cumulative of evidence previously considered in 1973. 

With respect to the May 2002 lay statement on file, the Board 
notes that this statement is also cumulative of what was 
noted in the August 1973 lay statement, which is that the 
veteran wore an eye patch in service.  The recent lay 
statement states that the veteran wore an eye patch in 
service, evidence that was considered by the RO in 1973.  It 
adds nothing more. 

Consequently, because competent medical evidence that shows 
the veteran's pre-exisiting right eye disorder was aggravated 
by his military service has not been received, his claim may 
not be reopened.  Because the evidence submitted since August 
1973 is not new and material, the claim of service connection 
for a right eye disability is not reopened and the benefit 
sought on appeal remains denied.

Moreover, as noted above, the benefit of the doubt doctrine 
is not applicable to this issue since the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim of 
entitlement to service connection for eye disability.  

Service Connection Claims 

Factual Background

There were no complaints, findings, or diagnosis of either 
diabetes mellitus or a left knee disability in service, 
including on final discharge examination in November 1947.  

The only relevant post-service medical evidence are the VA 
treatment records dated from May 2001 to November 2004, which 
contain diagnoses of diabetes mellitus beginning in May 2001, 
and of degenerative arthritis of the left knee, beginning in 
June 2001.  

According to September and October 2002 statements in support 
of the veteran's claim from fellow servicemen, the veteran 
incurred a knee injury skiing in 1946 while on leave in 
Switzerland.

Analysis

In order for a veteran to prevail on an issue of service 
connection there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is evidence that the veteran currently has diabetes 
mellitus and arthritis of the left knee.  However, despite 
the veteran's contention that he has diabetes mellitus and a 
left knee disability due to service, the medical evidence on 
file does not support this claim.  There is no evidence of 
either disability in the veteran's service medical records, 
including on his November 1947 discharge examination report.  
There is also no diagnosis or medical evidence of diabetes 
mellitus or left knee disability for many years after service 
discharge.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The record on appeal contains no medical evidence that the 
veteran's currently diagnosed diabetes mellitus and left knee 
disability are related to his military service.  The Board 
has considered the lay statements that the veteran injured 
his left knee while skiing in service.  Such statements are 
competent evidence of the occurrence of an injury.  However, 
such statements are not competent evidence to establish the 
etiology of his current left knee disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
A layperson is not competent to make a determination that a 
current left knee disorder is the result of any injury over 
five decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, because there is no medical evidence of diabetes 
mellitus or left knee disability, including arthritis, in 
service or within a year of service discharge, and there is 
no medical nexus opinion linking the veteran's post-service 
diabetes mellitus or left knee disability to service, the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the doctrine of reasonable doubt is 
not for application, and service connection for diabetes 
mellitus and left knee disability, to include arthritis, is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right eye disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Service connection for diabetes mellitus is denied.

Service connection for left knee disability, to include 
arthritis, is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that the claims file contains a recent 
diagnosis of PTSD in August 2001.  However, there is no 
evidence that the veteran "engaged in combat with the 
enemy" and no credible supporting evidence that a stressor 
actually occurred.  Although the veteran has provided 
information on his service stressors in a May 2002 
questionnaire titled Information in Support of Claim for 
Service Connection For Post-Traumatic Stress Disorder, such 
as that his best friend was killed in service, there has not 
been any official attempt to verify his service stressors.  
Consequently, the Board believes that an attempt should be 
made to verify the veteran's alleged stressors.  

Accordingly, this case is remanded for the following actions:


1.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to his claim for 
service connection for PTSD.  Then, with 
any necessary authorization from the 
veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.

2.  The veteran must again be requested 
to provide any additional written 
information about his service stressors 
to supplement the May 2002 questionnaire 
currently on file, to include as much 
information as possible about each 
incident, including the date of the 
incident, the location at which it 
occurred, the military units involved, 
and the names of people he knew or heard 
about that were injured or killed.  He 
is to be informed that this information 
is necessary to obtain supportive 
evidence of his stressful event or 
events and that failure to provide 
sufficient detail to enable the 
stressor(s) to be verified may result in 
a denial of his claim.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  The veteran's 
service personnel records, the statement 
summarizing the veteran's allegations of 
service stressors, together with a copy 
of the veteran's DD-214 and all 
associated documents, must be forwarded 
to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
folder must be made available to the 
examiner in conjunction with this 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report must reflect review 
of pertinent material in the claims 
folder.  The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  After completing the above, and 
following any other appropriate 
development, the RO must readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case that 
includes a summary of additional 
evidence obtained, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran must be afforded 
the appropriate time to respond.  The 
case must then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


